Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5,10-24 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “radiation sensing member filling the recess and in contact with the inner sidewall of the semiconductor substrate, wherein the semiconductor material has an optical band gap energy smaller than 1.77 eV” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “performing an annealing process on the radiation sensing member” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “after forming the shallow isolation structure, forming a recess in a photosensitive region of the substrate” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2009/0200625 A1 (“Venezia”) and US 2017/0040362 A1 (“Na”) are hereby cited as the closest prior art. Figure 2 of Venezia discloses method of forming radiation sensing member (204) in a substrate (202), a device layer (212) a trench isolation (208)  and Fig. 15 of Na discloses depositing a semiconductor material (SiGe, 1508) on the semiconductor substrate (1502) to form a radiation sensing member filling the recess (1504).
However, the above prior arts by themselves or in combination with other arts does not teach the above limitations for claim 1 or claim 10 or claim 15. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claims 1, 10, 15 are allowed.
Dependent claims 2-5,11-14,16-24 are allowed as those inherit the allowable subject matters from claims 1, 10 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819